         Case 6:06-cr-60011-AA        Document 288        Filed 02/05/20     Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
GEOFFREY A. BARROW
Assistant United States Attorney
Geoffrey.Barrow@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                             6:06-cr-60011-AA-1

               v.                                    MOTION FOR LEAVE TO FILE
                                                     GOVERNMENT’S STATUS REPORT
JOSEPH DIBEE,                                        UNDER SEAL

              Defendant.


       The United States of America moves the Court for leave to file its status report under

seal. The report contains medical information that is not appropriate for public release.

///

///

///

///

///


Motion for Leave to File Status Report Under Seal                                            Page 1
                                                                                      Revised Aug. 2019
         Case 6:06-cr-60011-AA       Document 288       Filed 02/05/20       Page 2 of 2




       The undersigned certifies that he has attempted to confer with counsel for defendant, but

has not been able to reach him.

Dated: February 5, 2020                             Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney


                                                    s/ Geoffrey A. Barrow
                                                    GEOFFREY A. BARROW
                                                    Assistant United States Attorney




Motion for Leave to File Status Report Under Seal                                          Page 2
